DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2022 has been entered.
Response to Arguments
Applicant's arguments filed June 11, 2022 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth below addressing the amendments to the claims.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are “means, removably mountable on the hollow body, for restricting the distance that the nozzle portion may be inserted into the incisional wound by engaging the outer surface of the eyeball after the nozzle portion has entered the incisional wound” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, and 24-28 are rejected under 35 U.S.C. 102 as being anticipated by Blake (US 6605093).
Regarding claim 14, Blake discloses intraocular lens injector (100) for injecting an intraocular lens into an eye, comprising: a hollow body (12, 20) having a main body (12) and an injection tube (20), secured to the main body, with a nozzle portion (distal portion of 20) configured to be inserted into an incisional wound in the eye and defining an outer circumferential surface (figure 2) and a distal end; and an attachment member  (18) defining a distal end and having a protruding surface at the distal end (46); wherein the attachment member and the injection tube are respectively configured such that the attachment member has an engaged state where the attachment member is fixed to the injection tube (figures 6, 7) and a disengaged state where the attachment member is movable with respect to the injection tube (figure 1).
Regarding claim 15, Blake discloses all of the limitations set forth in claim 14, wherein the hollow body defines an axial direction; and the attachment member is movable in the axial direction (since attachment member is twistable on threads relative to the body, as it is twisted or untwisted it also translate axially along the hollow body, additionally, the limitation ‘axial direction’ is sufficiently broad to encompass any direction along an axis, and the attachment member being compressible to deliver the IOL).
Regarding claim 24, Blake discloses all of the limitations set forth in claim 14, wherein the attachment member cannot be detached from the hollow body (figures 6, and 7, when attachment member is secured by member 22, it cannot be detached from the hollow body). 
Regarding claim 25, Blake discloses all of the limitations set forth in claim 14, wherein the attachment member and the injection tube are respectively configured such that the attachment member has at least first and second engaged states (can be two different increments as attachment member is slid onto member 20); the attachment member is fixed to the hollow body a first location when in the first engaged state (just as the attachment member is first slid onto member 20); and the attachment member is fixed to the hollow body a second location, which is axially offset from the first location, when in the second engaged state  (when the attachment member is placed as far proximally on member 20 as it can go).
Regarding claim 26, Blake discloses all of the limitations set forth in claim 14, wherein the attachment member and the injection tube include respective engagement members that cooperatively engage one another to secure the attachment member to the injection tube when the attachment member in the engaged state (figures 6 and 7, distal portion of attachment member and proximal portion of injection tube). 
Regarding claim 27, Blake discloses an intraocular lens injector for injecting an intraocular lens into an eye, comprising: a hollow body (12, 20) having a nozzle portion (20) configured to be inserted into an incisional wound in the eye and defining an outer circumferential surface and a distal end with a distal end opening; and an attachment member (18) defining a distal end and having a protruding surface at the distal end; wherein the attachment member and the hollow body are respectively configured such that the attachment member is movable (can be two different increments as attachment member is slid onto member 20); from a first stage (just as the attachment member is first slid onto member 20) where the attachment member is fixed to the hollow body to at least a second stage (when the attachment member is placed as far proximally on member 20 as it can go), which is axially offset from the first stage, where the attachment member is fixed to the hollow body; and wherein the protruding surface at the distal end of the attachment member is located rearward of the distal end of the nozzle portion (figure 6, 7) and protrudes outwardly from the nozzle portion when the attachment member is in the first and second stages (distal end of 18 is radially outward of the nozzle at all increments as the attachment member is slid onto member 20).
Regarding claim 28, Blake discloses all of the limitations set forth in claim 27, wherein the attachment member and the hollow body are respectively configured such that the attachment member is movable from the second stage to a third stage, which is axially offset from the second stage, where the attachment member is fixed to the hollow body (can be a further increment where the attachment member is slid along member 20, wherein each increment is axially offset from the previous increment and the attachment member is still fixed, such as being stationary relative thereto, the hollow body).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8,9, 11, 13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 6605093)  in view of Auld et al (US 20170119522).
Regarding claim 1, Blake discloses intraocular lens injector (10) for injecting an intraocular lens into an eye, comprising: a hollow body (608, 600) having a nozzle portion (600) configured to be inserted into an incisional wound in the eye and defining an outer circumferential surface (figure 3A, 30) and a distal end with a distal end opening (26); and an attachment member (604) including a sleeve portion (hollow inside) defining an axis and a distal end, wherein the attachment member and the hollow body are respectively configured such that the attachment member has an engaged state (figure 16c, 16g, 17g) where the attachment member is fixed to the hollow body and a disengaged state (figure 16a, when the attachment member 18 is unscrewed and uncoupled to body 12) where the attachment member is movable with respect to the hollow body (it can be slid axially along the body figure 16a to 16g); and wherein the protruding surface at the distal end of the attachment member is located rearward of the distal end of the nozzle portion and protrudes outwardly from the nozzle portion when the attachment member is in the engaged state (figure 17G). Auld et al (hereafter Auld) teaches having an attachment member (130) with a protruding surface (132) at the distal end that is oriented at an oblique angle with respect to the axis, wherein the protruding surface at the distal end is located reward of the distal end of the nozzle portion and protrudes outwardly from the nozzle portion when the attachment member is in the engaged state (paragraph 0026) operable to contact an exterior surface of an eye in order to limit the depth to which the nozzle may penetrate the eye (paragraph 0026). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the collet over the nozzle of Blake, further comprise a portion defining a protruding surface at the distal end that is oriented at an oblique angle with respect to the longitudinal axis thereof and located rearward of the distal end of the nozzle portion and protrudes outwardly from the nozzle portion when the attachment member is in the engaged state operable to contact an exterior surface of an eye in order to limit the depth to which the nozzle may penetrate the eye. 
Regarding claim 2, Blake in view of Auld teaches all of the limitations set forth in claim 1, wherein the attachment member is detachable and attachable from/to the hollow body (Blake, figures 16a-17g).
Regarding claim 3, Blake in view of Auld teaches all of the limitations set forth in claim 1, wherein the attachment member is movable in an axial direction of the hollow body (since attachment member 604 is detachable, it is movable in an axial direction of the hollow body).
Regarding claim 4, Blake in view of Auld teaches all of the limitations set forth in claim 3, wherein the attachment member is movable in the axial direction of the hollow body while being attached to the hollow body (the limitation ‘axial direction’ is sufficiently broad to encompass any direction along an axis, and the attachment member being compressible to deliver the IOL). 
Regarding claim 5, Blake in view of Auld teaches all of the limitations set forth in claim 1, wherein an engaging portion (Blake, portion of 18 covered by 22, figure 6) which is engaged with the hollow body is formed in the attachment member, and an engaged portion (55) is formed in the hollow body corresponding to the engaging portion (distalmost edge of 55).
Regarding claim 8, Blake in view of Auld teaches all of the limitations set forth in claim 1, wherein Auld teaches the attachment member is configured to restrict an injection amount by the protruding surface, when the nozzle portion is inserted into an incisional wound of an eyeball (Auld, paragraph 0026). 
Regarding claim 9, Blake in view of Auld teaches all of the limitations set forth in claim 1, wherein a viewing window is provided on the attachment member (Blake, C:10, L:26-39, non-opaque material to allow viewing of lens during insertion). 
Regarding claim 11, Blake in view of Auld teaches all of the limitations set forth in claim 1, but Auld does not specifically disclose the protruding surface is made of a soft resin. However, Blake teaches it was known in the art at the time of the invention to make portions of the intraocular device that contacts the eye out of a soft resin (C:9, L: 55-65) . Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to make the attachment member, and subsequently the protruding surface thereon, of the device of Blake in view of Auld out of a soft resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Regarding claim 13, Blake in view of Auld teaches all of the limitations set forth in claim 1, wherein the hollow body has a lens installing portion (Blake, 600), and an intraocular lens (130) is installed on the lens installing portion (C:5, L:35-40).
Regarding claim 17, Blake discloses an intraocular lens injector (100) for injecting an intraocular lens into an eye having an outer surface, comprising: a preloaded intraocular lens injector including a hollow body (12, 20) with a main body (12), an injection tube (20) secured to the main body and having a nozzle portion (distal portion of 20 at reference numeral 26) configured to be inserted into an incisional wound in the eye; a lens installing portion (proximal portion of 20 at reference numeral 28), and an intraocular lens on the lens installing portion (50, figure 2). Blake further discloses a removably mountable member on the hollow body, but does not disclose it is for restricting the distance that the nozzle portion maybe inserted into the incisional wound. Auld teaches having an attachment member (130) with a protruding surface (132) providing means for restricting the distance that the nozzle portion may be inserted into the incisional wound by engaging the outer surface of the eyeball after the nozzle portion has entered the incisional wound (paragraph 0026)). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the collet over the nozzle of Blake, further comprise a portion defining a protruding surface at the distal end that is oriented at an oblique angle with respect to the longitudinal axis thereof and located rearward of the distal end of the nozzle portion and protrudes outwardly from the nozzle portion when the attachment member is in the engaged state operable to contact an exterior surface of an eye, as taught by Anderson, in order to limit the depth to which the nozzle may penetrate the eye. 
Regarding claims 18 and 19, Blake in view of Auld teaches all of the limitations set forth in claim 8, but Auld does not specifically disclose the protruding surface is made of a soft resin. However, Blake teaches it was known in the art at the time of the invention to make portions of the intraocular device that contacts the eye out of a soft resin (C:9, L: 55-65) . Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to make the attachment member, and subsequently the protruding surface thereon, of the device of Blake in view of Auld out of a soft resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Regarding claim 20, Blake in view of Auld teaches all of the limitations set forth in claim 1, wherein Blake teaches the attachment member cannot be detached from the hollow body (in figure 6 and 7, attachment member cannot be detached due to member 22 being screwed on top). 
Regarding claim 21, Blake in view of Auld teaches all of the limitations set forth in claim 1, wherein the attachment member and the hollow body are respectively configured such that the attachment member has at least first and second engaged states (can be two different increments as attachment member is slid onto member 20); the attachment member is fixed to the hollow body a first location when in the first engaged state (just as the attachment member is first slid onto member 20); and the attachment member is fixed to the hollow body a second location, which is axially offset from the first location, when in the second engaged state  (when the attachment member is placed as far proximally on member 20 as it can go).
Claims 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 6605093), as applied to claim 14 above, and further in view of  Auld et al (US 20170119522). 
Regarding claims 16, 22 and 23, Blake in view of Auld teaches all of the limitations set forth in claim 14, wherein the attachment member includes a sleeve portion defining an axis. Auld teaches having an attachment member (130) with a protruding surface (132) at the distal end that is oriented at an oblique angle with respect to the axis, wherein the protruding surface at the distal end is located reward of the distal end of the nozzle portion and protrudes outwardly from the nozzle portion when the attachment member is in the engaged state (paragraph 0026) operable to contact an exterior surface of an eye in order to limit the depth to which the nozzle may penetrate the eye (paragraph 0026). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the collet over the nozzle of Blake, further comprise a portion defining a protruding surface at the distal end that is oriented at an oblique angle with respect to the longitudinal axis thereof and located rearward of the distal end of the nozzle portion and protrudes outwardly from the nozzle portion when the attachment member is in the engaged state operable to contact an exterior surface of an eye in order to limit the depth to which the nozzle may penetrate the eye. Blake also teaches it was known in the art at the time of the invention to make portions of the intraocular device that contacts the eye out of a soft resin (C:9, L: 55-65) . Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to make the modified attachment member, and subsequently the protruding surface thereon, of the device of Blake in view of Auld out of a soft resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Claim 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 6605093)  in view of Auld et al (US 20170119522) as applied to claim 5 above, and further in view of Anderson et al (US 20140200588).  
Regarding claim 6, Blake in view of Auld teaches all of the limitations set forth in claim 5, but does not disclose the engaging portion has a lock mechanism. However, Anderson et al (hereafter Anderson) teaches it was known in the art at the time of the invention to make an engaging portion of a cap member engaged with a hollow body of an intraocular lens device comprise a lock mechanism in which the cap member is temporarily fixed to the hollow body by an engagement between the engaging portion and the engaged portion (225, 29; clips 220; paragraph 0120) as a known art-recognized equivalent coupling mechanism between coaxial components of an intraocular lens injector. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the attachment member of Blake comprise a lock mechanism, such as the clips disclosed in Anderson, as an alternative coupling means for the engaging portion between the attachment member and the hollow body, in which the attachment member is temporarily fixed to the hollow body by an engagement between the engaging portion and the engaged portion, since it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 
Regarding claim 7, Blake in view of Auld teaches all of the limitations set forth in claim 5, but does not disclose the engaging portion includes a tongue piece having a plurality of engagement holes formed thereon, and the engaged portion includes a locking claw engaged with one of the plurality of engagement holes. However, Anderson et al (hereafter Anderson) teaches it was known in the art at the time of the invention to make an engaging portion of a cap member engaged with a hollow body of an intraocular lens device comprise a tongue piece having a plurality of engagement holes formed thereon, and the engaged portion includes a locking claw engaged with one of the plurality of engagement holes (see image below) as a known art-recognized equivalent coupling mechanism between coaxial components of an intraocular lens injector. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the engaging portion of the attachment member of Blake comprise a tongue piece having a plurality of engagement holes formed thereon, and the engaged portion includes a locking claw engaged with one of the plurality of engagement holes, as taught by Anderson, as an alternative coupling means for the engaging portion between the attachment member and the hollow body, since it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 

    PNG
    media_image1.png
    325
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    455
    media_image2.png
    Greyscale

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 6605093)  as applied to claim 27 above, and further in view of Anderson et al (US 20140200588).  
Regarding claim 29, Blake discloses all of the limitations set forth in claim 27, but does not disclose the attachment member includes first and second engagement holes and the hollow body includes a protrusion that is received in the first engagement hole when the attachment member is in the first stage and is received in the second engagement hole when the attachment member is in the second stage. However, Anderson et al (hereafter Anderson) teaches it was known in the art at the time of the invention to make an engaging portion of a cap member engaged with a hollow body of an intraocular lens device comprise a tongue piece having a plurality of engagement holes formed thereon, and the engaged portion includes a locking claw engaged with one of the plurality of engagement holes (see image above) as a known art-recognized equivalent coupling mechanism between coaxial components of an intraocular lens injector. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the engaging portion of the attachment member of Blake comprise a tongue piece having a plurality of engagement holes formed thereon, and the engaged portion includes a protrusion that is received in the first and second engagement holes, as taught by Anderson, as an alternative coupling means for the engaging portion between the attachment member and the hollow body, since it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (See above with respect to claims 1 and 9) teaches all of the limitations set forth in claims 9 and 1, however claims 10 and 12 have not been rejected over the body of prior art because the body of prior art does not teach a protruding surface formed in a shape with an upper part cut out, and the viewing window is formed so as to communicate with a cutout portion of the protruding surface in addition to the limitations set forth in claim 9, since there is no teaching, suggestion, or motivation to create an upper part cut out in the protruding surface of Stoy. 
With respect to claim 12, although Stoy discloses the nozzle portion (116) comprises a cutout portion (140) formed along an axial direction of the hollow body (figure 2) and a tapered portion formed on the attachment member (distalmost portion of 120). Stoy does not teach that these features reduce an outer circumferential dimeter of the nozzle portion by being brought into contact with an outer circumferential surface of the nozzle portion, which is a portion where the cutout portion is formed, as recited in claim 12, since there is no teaching, suggestion, or motivation to produce the claimed invention. 
The prior art (See above with respect to claims 1 and 9) teaches all of the limitations set forth in claim 27, however claim 30 has not been rejected over the body of prior art because the body of prior art does not teach specifically the hollow body includes first and second protrusions; the attachment member includes a fixing piece, a movable piece that includes a tip part, and a hole between the movable piece and the fixing piece; the tip part of the movable piece is between the first and second protrusions when the attachment member is in the first stage; and the first and second protrusions are between the tip part of the movable piece and the fixing piece when the attachment member is in the second stage, in combination with the claimed limitations above, since there is no teaching, suggestion, or motivation to produce the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771